Citation Nr: 1314408	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  04-16 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to February 1952.  The Veteran passed away in June 2011.  The appellant is his surviving spouse.  As will be explained, she is pursuing the appeal as a substitute for the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

In March 2010, the Board remanded the issues of service connection for a heart condition and entitlement to SMC based on the need for regular aid and attendance.

The Veteran died during the pendency of this appeal.  In July 2011, the appellant filed a claim for death benefits.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  

As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

In this case, the Veteran had an appeal pending at the time of his death and his surviving spouse submitted a petition within one year.  The surviving spouse is a proper accrued benefits claimant.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (2012).  

In November 2012, the RO determined that the appellant was a valid substitute claimant in relation to the appeal that was pending at the time of the Veteran's death.  

At that time, the RO granted service connection for coronary artery disease as secondary to PTSD as an accrued benefit.  As this issue was resolved, it is no longer for consideration.  The RO also granted service connection for the cause of the Veteran's death.  

The only issue remaining for consideration is as identified on the title page.

The Virtual VA eFolder has been reviewed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

For period of the appeal prior to his death, the Veteran was not shown to have been permanently bedridden or prevented from accomplishing the basic activities of living to include protecting himself from the hazards and dangers incident to his daily environment as the result of his service-connected disabilities. 



CONCLUSION OF LAW

The criteria for the assignment of SMC based on the need for regular aid and attendance for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5121, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in April 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  

If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution.  See Veterans Benefits Administration Fast Letter No. 10-30 (revised April 3, 2013).  

Notwithstanding, in July 2012, the RO sent the appellant additional VCAA notification.  The claim was readjudicated in a November 2012 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains extensive evidence, to include VA and private medical records.  The Veteran was afforded a VA examination in May 2005.  The appellant has not identified additional relevant evidence that needs to be obtained.  

In sum, there is no showing of any defect in notifying or assisting the claimant that would significant impact on adjudication of this claim.  38 C.F.R. § 3.159(c).


Analysis

In March 2003, the Veteran submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by a VA physician's assistant.  

The Veteran was described as being alert and oriented with normal gait and posture.  He reported that he could not do outside chores or be outside in cold weather.  He was able to feed himself and button his own clothes.  He was able to weight bear and walk without difficulty.  There were no restrictions of the spine, trunk or neck.  He reported occasional loss of bowel or bladder control.  He was able to walk unassisted, but did not leave home without his wife.  

The provider certified that the Veteran required daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.

In June 2003, the RO denied entitlement to SMC based on the need for aid and attendance.  The Veteran perfected an appeal of this decision.  

In July 2005, the RO granted the Veteran's claim for SMC at the housebound rate.  At that time, the Veteran requested to withdraw his appeal with acceptance of the grant of SMC benefits at the housebound rate.  

In September 2006, however, the Veteran requested that his appeal for SMC benefits based on the need for regular aid and attendance.  A handwritten note indicates that the Board reactivated the appeal in October 2006.  

The Veteran contended that he was entitled to SMC based on the need for regular aid and attendance.  As the appellant has been substituted for the Veteran in this appeal, the record does not close at date of death and thus, all evidence of record is for consideration.  Cf. 38 C.F.R. § 3.1000(d)(4) (2012). 

Special monthly compensation is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

"Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

At the time of his death, the Veteran was service-connected for the following disabilities: PTSD (rated at 100 percent); left foot frostbite residuals (rated at 30 percent); left hand frostbite residuals (rated at 30 percent); right foot frostbite residuals (rated at 30 percent); right hand frostbite residuals (rated at 30 percent); hemorrhoids (rated at no percent); and left hand laceration (rated at no percent).  He was also receiving SMC at the housebound rate.  

Following his death, service connection was established for coronary artery disease for accrued benefits purposes and rated as 60 percent disabling from July 31, 2006.  

The Veteran also had multiple nonservice-connected disabilities, to include prostate cancer, lumbar spine disc disease with radiculopathy, and right eye blindness.  

The VA records show that the Veteran was hospitalized in December 2003 to rule out pneumonia.  Nursing notes indicate that he walked frequently with no limitations in mobility.  He was able to move in the chair and bed independently and had sufficient muscle strength to lift up.  

In a March 2005 statement, the Veteran reported being in very poor health in that his wife took care of him.  

On VA examination in May 2005, the Veteran reported requiring assistance in attending to his daily tasks.  He reported having trouble getting around due to numbness in his hands and feet and feeling wobbly.  He did not, however, use a cane or a walker.  He lived in a one-story house and was able to get around fairly well on his own.  

The Veteran reported doing yard work on a basic level and operating a riding lawn mower without any difficulty.  He rarely drove because of numbness in his hands and feet.  He was not bedridden.  He was able to protect himself basically from the hazards of dangerous daily environment.  He complained of having poor balance due to numbness in his feet, but self-care was noted not to be a problem.  

On examination, the Veteran's gait and posture were normal.  He had decreased sensation of the hands and feet, but his strength was 5/5 throughout.  There were minimal functional restrictions, and the examiner stated that strength, coordination, self-feeding, fastening clothing, bathing, shaving, and toileting should not be a problem for him.  There were no abnormalities of the trunk or neck or evidence of weightbearing, balance or propulsion deficits.  

The Veteran was noted to be able to walk without the assistance of another person and was able to do this throughout the hallway.  He stated that loss of balance was only occasional and due to numbness in his feet.  He did not use any mechanical aids to walk.  The diagnosis was that of need for aid and attendance in a patient with frequent wobbling secondary to decreased sensation in the lower extremities.  

In an August 2005 statement, the Veteran stated that he was issued a cane and his wife has to help him walk because of the wobbling.  She also was noted to take him to his doctor appointments.

A review of VA records shows treatment for various disabilities.  A June 2008 physical therapy note indicated that the Veteran was seen for longstanding lower back pain that had increased 6 weeks earlier while he was doing yard work.  The VA records documented complaints of significant back and leg pain related to the lumbar spine.  

The private records dated in September 2009 showed that the Veteran was diagnosed with bilateral S1 radiculopathy.  He did not have any assistive device.  His strength was decreased in left ankle dorsiflexion, but all other strength was 5/5.  

The private records showed that the Veteran underwent a decompressive lumbar laminectomy in November 2009.

The VA records show that the Veteran was seen in occupational therapy in March 2010.  Diagnosis was that of status post back surgery, gait difficulty.  The Veteran complained of having difficulty with transfers, but was able to demonstrate independent transfers in and out of the tub and to and from the commode with use of the raised toilet seat.  

An April 2010 VA primary care note indicated that the Veteran presented with a VA issued wheelchair.  He reported having problems walking in that he needed help with his daily living care.  A neurologic examination showed no sensory deficits or weakness.  His gait and reflexes were reported as normal.  

The private records dated in April 2010 showed complaints of persistent lumbar radiculopathy.  The orthopedist noted that VA had fitted the Veteran with some very customized walkers and wheelchairs and that he liked them and was starting to become dependent on them.  

In a May 2010 statement, the Veteran reported that his wife had to do everything, including bathing and dressing.  He noted that he could hardly walk with his right hip and back pain and must use a wheelchair.  

The Veteran underwent a VA physical medicine consultation in July 2010.  He reported having significant right lower extremity pain.  He used a manual wheelchair for longer distance locomotion.  Otherwise, he had access to both a cane and a rollator.  He attended 6-8 sessions of aquatic therapy with encouraging results.  It was noted that the Veteran received some assistance including setting up for basic activities and that his wife participated in the activities of daily living.  

On examination, the Veteran's range of motion in the upper extremities was within normal limits.  His hip, knee and ankle motion was within normal limits.  His strength was 4/5 in the lower limbs.  The physician noted that he had chronic likely stable lumbosacral radiculopathy more symptomatic on the right side than compared to the left.  

In a September 2010 statement, the Veteran reported that his wife had been his caregiver since 1994, through many illnesses and operations.  

On review, the Board finds that the criteria for SMC benefits based on the need for regular aid and attendance for accrued benefits purposes are not met in this case.  

The Board acknowledges that the Veteran had severe service-connected disabilities as evidenced by the ratings assigned.  However, he was not shown bedridden prior to his demise.   Moreover, his overall degree of impairment caused by the service-connected disabilities was not consistent with a demonstrated need for regular aid and attendance.

In making this determination, the Board has considered the VA examination reports that suggest that the Veteran needed aid and attendance.  These statements, however, seem to be based on the Veteran's subjective reports and are not supported by the evidence of record.  

For example, a March 2003 report stated that skilled services were needed; however, the examiner noted that the Veteran was able to walk unassisted and was able to feed and clothe himself.  

The May 2005 examiner indicated a need for aid and attendance due to frequent wobbling.  The Veteran, however, was able to walk without assistive devices and was able to complete basic yard work to include driving a riding mower.  Further, the Veteran denied problems with self-care and the examiner basically stated that activities of daily living should not be a problem for the Veteran.  

As such, on this record, the Board cannot find that the statements in the VA examination reports sufficient to establish the need for regular aid and attendance due to solely the service-connected disabilities.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value). 

The recent evidence suggests that the Veteran was required to use a wheelchair and/or a cane, but this incapacity was directly attributable to his nonservice-connected lumbar spine disc disease with radiculopathy.  

Moreover, the evidence does not serve to establish that the service-connected disabilities alone precluded his ability to perform self-care or protect himself from the hazards or dangers of incident to his daily environment.

The Board has considered the various lay statements of record.  The Veteran is competent to describe the help provided by his spouse.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (the Veteran is competent to report on that of which he or she has personal knowledge).  

While his spouse appears to have rendered the Veteran significant assistance prior to his death, the need for same as the result of service-connected disabilities is not demonstrated by the objective findings recorded in the medical evidence.  

In this regard, the Board notes that there is no indication that he was unable to dress himself, nor is there any indication of loss of coordination or strength of the upper extremities such that he was unable to feed himself.  Occupational therapy records suggest that he was independent in transfers and the records do not show he was unable to attend to the wants of nature as a result of service-connected disabilities.  

The Board acknowledges that the Veteran was receiving a 100 percent schedular evaluation for PTSD.  There is, however, no indication that he was found incompetent or otherwise so mentally incapacitated such that he was unable to care for himself.  

Finally, the Board notes that SMC at the (l) rate is also payable based on the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or loss.  38 C.F.R. § 3.350(b).  

To the extent that the Veteran was service-connected for frostbite residuals of both his upper and lower extremities.  There had been no amputations or findings consistent with loss of use of a hand or foot.  See 38 C.F.R. § 3.350(a)(2).  

The Veteran also asserted that he was blind in the right eye, but this was not shown to be related to a service-connected disability.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2012).



ORDER

The claim for SMC based on the need for regular aid and attendance for accrued benefits purposes is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


